2010, Hicks filed another petition for a writ of habeas corpus, which the
                district court denied as untimely, because it was filed more than a year
                after the judgment of conviction was filed, and successive. This court
                reversed, concluding that because Hicks' Lozada petition was his appeal
                deprivation remedy, his second petition was timely and not successive.
                Hicks v. State, Docket No. 56486 (Order of Reversal and Remand, April 6,
                2011). After remand, the district court denied Hicks' petition on the
                merits,' and this appeal followed. 2
                              Hicks argues that the district court erred by denying his
                claims that trial counsel was ineffective. To prove ineffective assistance of
                trial counsel, a petitioner must demonstrate that counsel's performance
                was deficient in that it fell below an objective standard of reasonableness,
                and resulting prejudice in that there is a reasonable probability that, but
                for counsel's errors, the outcome of the proceedings would have been


                      'While the district court's order states that Hicks' claims of
                ineffective assistance of trial counsel are time-barred, it also addresses the
                merits of Hicks' claims. Hicks' claims were not time-barred, see id., and
                the district court appropriately reached the merits of his claims.

                      2 The  State contends that Hicks' claims are successive because his
                first petition raised some claims of ineffective assistance of counsel which
                were addressed by the district court. However, this did not preclude Hicks
                from raising additional claims of ineffective assistance of trial and Lozada
                counsel in the instant petition. See generally NRAP 4(c)(4) (providing that
                "[a] habeas corpus petition filed after a direct appeal conducted under [the
                rule that replaced the Lozada remedy] shall not be deemed a 'second or
                successive petition' under NRS 34.810(2)"); In re Olabode, 325 F.3d 166,
                171 (3d Cir. 2003) (discussing the majority approach that a post-conviction
                petition is not successive when it follows a petition which raised a valid
                appeal deprivation claim).


SUPREME COURT
        OF
     NEVADA

                                                       2
(0) 1947A
                different. Strickland v. Washington, 466 U.S. 668, 687-88 (1984); Warden
                v. Lyons, 100 Nev. 430, 432-33, 683 P.2d 504, 505 (1984) (adopting the test
                in Strickland). Both components of the inquiry must be shown.
                Strickland, 466 U.S. at 697. We give deference to the district court's
                factual findings but review the court's application of the law to those facts
                de novo. Lader v. Warden, 121 Nev. 682, 686, 120 P.3d 1164, 1166 (2005).
                Hicks argues that counsel was ineffective for failing to object to witness
                bolstering, object to the prosecutor's use of a "golden rule" argument and
                injection of personal opinion during closing argument, seek the recusal of
                the trial judge, and move for a mistrial. The district court conducted an
                evidentiary hearing and denied these claims because it concluded that
                they were strategic decisions of counsel and Hicks failed to demonstrate
                that the verdict would have otherwise been different. We conclude that
                the district court did not err by denying these claims.
                            Hicks also argues that the district court erred by denying his
                claims that trial counsel was ineffective for failing to timely file a notice of
                appeal and that the Lozada remedy is not adequate to cure the deprivation
                of a direct appeal. Because Hicks was provided an adequate appeal
                deprivation remedy pursuant to Lozada, we conclude that the district
                court did not err by denying these claims. See Evitts v. Lucey, 469 U.S.
                387, 399 (1985) (expressing approval of a state court's use of a
                "postconviction attack of the trial judgment as the appropriate remedy for
                frustrated right of appeal" (internal quotation marks omitted)).
                            Finally, Hicks argues that the district court erred by denying
                his claim that counsel's errors, considered cumulatively, warrant relief.
                Because we agree with the district court that counsel was not ineffective,
                there are no errors to cumulate.

SUPREME COURT
        OF
     NEVADA
                                                       3
(0) I947A
                             Having concluded that Hicks' contentions are without merit,
                we 3
                             ORDER the judgment of the district court AFFIRMED.


                                          fACtt
                                        Hardesty



                Parraguirre '""                            Cherry


                cc: Hon. Elissa F. Cadish, District Judge
                     Matthew D. Carling
                     Attorney General/Carson City
                     Clark County District Attorney
                     Eighth District Court Clerk




                       3 Hicksalso argues that the district court erred by denying his claims
                that trial counsel was ineffective for failing to move for a directed verdict
                on the conspiracy charge or object to the conspiracy instruction, and that
                appellate counsel was ineffective for failure to raise "meritorious issues on
                appeal." Hicks fails to support these claims with any cogent argument or
                relevant authority and therefore we decline to consider them. Maresca v.
                State, 103 Nev. 669, 673, 748 P.2d 3, 6 (1987).


SUPREME COURT
        OF
     NEVADA

                                                      4
(0) 1947A


                                                                        -            e-